Citation Nr: 0610785	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from June 
25, 1999 to December 11, 2002.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, on and after December 12, 2002.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from October 1969 to February 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for PTSD with assignment of a 30 
percent evaluation, effective from June 25, 1999 or the date 
of receipt of the claim.  In August 2003, the RO granted 
entitlement to an increased evaluation of 50 percent for 
PTSD, effective December 12, 2002.

In an April 2004 decision, the Board granted an initial 
increased evaluation of 50 percent for PTSD, from June 25, 
1999 to December 11, 2002, and 70 percent on and after 
December 12, 2002.  

The veteran appealed the April 2004 decision of the Board to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In December 2005, the General Counsel of VA and the 
veteran, through his attorney, filed a Joint Motion to Vacate 
and Remand the BVA Decision on Appeal (Joint Motion).  In the 
Joint Motion, the parties asked the Court to vacate the April 
2004 decision of the Board and remand the case to the Board 
for readjudication consistent with the Joint Motion.  The 
Joint Motion maintained that the April 2004 decision was 
rendered without the VA obtaining the veteran's medical 
disability records from the Social Security Administration 
(SSA).  It was noted in the Joint Motion that by not 
obtaining the SSA records, the VA failed to satisfy its duty 
to assist the veteran.  By order dated in December 2005, the 
Court granted the Joint Motion.  The case has been returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In order to comply with the Joint Motion upon which the 
December 2005 Court Order was based, it is necessary to 
obtain the veteran's Social Security Administration records.

The Board further notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran the type of evidence that is needed to 
establish both a higher disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The AMC/RO should also send the veteran 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The RO should then adjudicate the 
claims of entitlement to an initial 
evaluation in excess of 50 percent for PTSD 
from June 25, 1999 to December 11, 2002, 
and entitlement to an initial evaluation in 
excess of 70 percent, on and after December 
12, 2002.  If either benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC), which should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

